Title: From Thomas Jefferson to William Short, 4 April 1825
From: Jefferson, Thomas
To: Short, William


                        Dear Sir
                        
                            Monticello
                            Apr. 4. 25.
                        
                    Knowing the interest you take in the progress of our University, I will now undertake to give you some account of it; and it is not till now that any thing definitive could have been communicated.The selection of Professors from Europe has been most judiciously made. they are 5. in number, most of them a little under or over 30. years of age, one only being something over 40. of the highest qualifications, in their respective lines, full of zeal, prepared to meet chearfully all novelties and difficulties, agreeable in manners, and pleased  with their accomodations and prospects. three of them are married. the two, of classics and Mathematics, are from Cambridge. the Natl Philosopher is a mr Bonnycastle, son of the Mathematician of that name, whose book is the text-book in all our seminaries. the Medical professor is of the Edinburgh school, well known as a writer, and, as far as I am a judge, truly learned in his science. the professor of modern languages, besides being a consummate classical scholar, teaches French, Spanish, Italian, German, Swedish, Danish & Anglo-Saxon.on this side the water, we have engaged a Dr Emmet, son of mr Emmet of N. York, under good recommendations as a Chemist, who will teach botany and zoology also; and mr Tucker, well known as a late member of Congress, whose department is Ethics and the science of mind. the Law-chair is not yet filled.We had, as you know, announced the opening of the Institution for the 1st day of February. but three of our Professors, who had embarked from London the middle of Oct. were not yet arrived; and indeed there were fears that they were lost. many Students who had reserved themselves till the 1st of Feb. disappointed and doubting whether any definite time, for our beginning, could be depended on, engaged themselves elsewhere. we opened our doors however on the 7th of March, have now about 60. students, and others coming in, as they become disengaged. we count on about 100. for the present year, and greatly more than that for the next; because it will then be known that we are in actual operation, that our Professors are of the first order, and that by that time, we shall be provided with a full library, and compleat apparatus for all the schools. these articles we are now enabled to procure, without delay, by the actual reciept of the 50.M. D. given us, a year ago, by our legislature. in the mean time, for the present year, we have about 2500. vols, well selected, and a sufficient apparatus for ordinary illustrations. I send you a copy of our Rules for the government of the University, which, by it’s slanderers local and Professional, has been represented as an anarchy, subjected to no rules.In a former letter I gave you some account of the principles & proceedings of our parties in their early times. soon after that there appeared in our papers an article, under the head of Consolidation, excellently written, and worthy of being preserved as a morsel of true and genuine history. most of it rests on public documents, and much of it is within my own knolege. it presents a very different view from that of Harper’s letters. I inclose you a copy  and request you to read it. the circle in which you habitually move, is one from which you will never hear these truths. ever and affectionately yours
                        Th: Jefferson
                    